Exhibit 10.2

 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”), dated as of July 6, 2020, is entered
into by and among each of the holders listed on the signature pages hereto
(each, a “Holder” and, collectively, the “Holders”), Calumet Specialty Products
Partners, L.P., a Delaware limited partnership (the “Partnership”), and Calumet
Finance Corp., a Delaware corporation (“Finance Corp.” and, together with the
Partnership, the “Issuers”).

 

WHEREAS, the Issuers are commencing (i) an offer to exchange (the “Exchange
Offer”) up to $200 million aggregate principal amount of the Issuers’
outstanding 7.625% Senior Notes due 2022 (the “2022 Notes”) issued under the
Indenture, dated as of November 26, 2013 (as amended or supplemented from time
to time, the “2022 Notes Indenture”), by and among the Issuers, the subsidiary
guarantors identified therein and Wilmington Trust, National Association, as
trustee (the “Trustee”), for up to $200 million aggregate principal amount of
new first lien exchange notes due July 2024 (the “New First Lien Notes”), on the
terms and subject to the conditions more fully set forth in the Offering
Memorandum (as it may be amended and supplemented from time to time in a manner
pursuant to the terms and subject to the conditions set forth herein, the
“Offering Memorandum,” attached hereto as Exhibit A), and (ii) a solicitation of
consents (the “Consents”) from holders of the Issuers’ outstanding 11.00% Senior
Notes due 2025 issued under the Indenture, dated as of October 11, 2019 (as
amended or supplemented from time to time, the “2025 Notes Indenture”), by and
among the Issuers, the subsidiary guarantors identified therein and the Trustee,
to certain amendments to the 2025 Notes Indenture (the “Consent Solicitation”
and, together with the Exchange Offer and the other transactions contemplated
hereby, the “Transactions”), on the terms and subject to the conditions more
fully set forth in the Consent Solicitation Statement (as it may be amended and
supplemented from time to time in a manner pursuant to the terms and subject to
the conditions set forth herein, the “Consent Solicitation Statement,” attached
hereto as Exhibit B), to be dated on or prior to the Required Launch Date (as
defined below);

 

WHEREAS, as of the date hereof, Holders Beneficially Own (as defined below) the
Subject Notes (as defined below); and

 

WHEREAS, in order to induce the Issuers to consummate the Transactions, each
Holder has agreed to enter into this Agreement.

 

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

 

(a) “2022 Notes” has the meaning set forth in the introductory paragraphs
herein.

 

(b) “2022 Notes Indenture” has the meaning set forth in the introductory
paragraphs herein.

 

(c) “2025 Notes Indenture” has the meaning set forth in the introductory
paragraphs herein.

 

(d) “Agreement” has the meaning set forth in the introductory paragraphs herein.

 

 

 

 

(e) “Beneficially Own” or “Beneficial Owner” with respect to any securities and
any Person means that such Person owns such securities or such securities are
owned by an investment fund over which such Person has sole investment and
management authority.

 

(f) “Business Day” means a day other than a Saturday, Sunday or a day on which
banking institutions are not required to be open in the State of New York.

 

(g) “Collateral Trust Agreement” means, the Amended and Restated Collateral
Trust Agreement, dated as of April 20, 2016, by and among the Partnership, the
other obligors from time to time party thereto, Wilmington Trust, National
Association, as trustee and collateral trustee, and the other parity lien
representatives from time to time party thereto.

 

(h) “Commission” means the Securities and Exchange Commission.

 

(i) “Consents” has the meaning set forth in the introductory paragraphs herein.

 

(j) “Consent Solicitation” has the meaning set forth in the introductory
paragraphs herein.

 

(k) “Consent Solicitation Statement” has the meaning set forth in the
introductory paragraphs herein.

 

(l) “Consummation” means the successful consummation of the Exchange Offer and
Consent Solicitation on or prior to the End Date, all on the terms and
conditions set forth herein and in the Offering Memorandum.

 

(m) “Consummation Conditions” has the meaning set forth in Section 3 hereto.

 

(n) “Effective Date” shall mean the date that this Agreement shall become
effective and that the obligations contained herein shall become binding.

 

(o) “End Date” means August 20, 2020, as such date may be extended pursuant to
the terms hereof.

 

(p) “Enforceability Exceptions” has the meaning set forth in Section 4(c)
hereto.

 

(q) “Exchange Act” has the meaning set forth in Section 5(g) hereto.

 

(r) “Exchange Consideration” means, as applicable, for each $1,000.00 in
principal amount of 2022 Notes, if tendered at or prior to the early tender time
for the Exchange Offer, $1,000.00 in principal amount of the New First Lien
Notes, or if tendered after the early tender time and at or prior to the
expiration time for the Exchange Offer, $950.00 in principal amount of the New
First Lien Notes.

 

(s) “Exchange Offer” has the meaning set forth in the introductory paragraphs
herein.

 

(t) “GAAP” has the meaning set forth in Section 5(i) hereto.

 

(u) “General Partner” means Calumet GP, LLC.

 

(v) “Governmental Authority” means any federal, state, local or foreign
government, political subdivision, legislature, court, agency, department,
bureau, commission or other governmental or quasi-governmental, regulatory or
administrative authority, body or instrumentality, or any other Person lawfully
empowered by any of the foregoing.

 

2

 

 

(w) “Holder” has the meaning set forth in the introductory paragraphs herein.

 

(x) “Holder Group” means each Holder, each of such Holder’s successors and
assigns, and each of their respective members, partners, managers, managing
members, officers, directors, employees, advisors, principals, attorneys,
professionals, accountants, investment bankers, consultants, agents and other
representatives or their respective affiliated entities.

 

(y) “Issuers” has the meaning set forth in the introductory paragraphs herein.

 

(z) “Material Adverse Effect” means any event, individually or in the aggregate,
that (i) would reasonably be expected to have a material adverse effect on the
consummation of the Transactions or (ii) could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Partnership Group as a whole.

 

(aa) “New First Lien Notes” has the meaning set forth in the introductory
paragraphs herein.

 

(bb) “New First Lien Notes Indenture” means the indenture governing the New
First Lien Notes substantially in accordance with the “Description of Notes”
included in the Offering Memorandum.

 

(cc) “Offering Memorandum” has the meaning set forth in the introductory
paragraphs herein.

 

(dd) “Participant” means each Holder and each other holder of a 2022 Note or
2025 Notes that is a party now or hereafter to a contract, agreement, commitment
or other obligation (written or oral) on substantially identical terms as this
Agreement (each, a “Participant Agreement”).

 

(ee) “Partnership” has the meaning set forth in the introductory paragraphs
herein.

 

(ff) “Partnership Group” means the General Partner, Partnership and its direct
and indirect subsidiaries.

 

(gg) “Partnership Reports” has the meaning set forth in Section 5(g) hereto.

 

(hh) “Permitted Modifications” has the meaning set forth in Section 7(c) hereto.

 

(ii) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Authority.

 

(jj) “Prior Senior Secured Indenture” means the Indenture dated April 20, 2016,
among the Issuers, Wilmington Trust, National Association, as trustee, and the
guarantors party thereto.

 

(kk) “Proposed Amendments” has the meaning set forth in the introductory
paragraphs hereto.

 

(ll) “Required Holders” means Holders who collectively represent at least a
majority in aggregate principal amount of Subject 2022 Notes held by all Holders
executing this Agreement.

 

3

 

 

(mm) “Required Launch Date” has the meaning set forth in Section 2(a) hereto.

 

(nn) “Securities Act” has the meaning set forth in Section 4(f) hereto.

 

(oo) “Subject 2022 Notes” means, with respect to each Holder party to this
Agreement, (i) the 2022 Notes Beneficially Owned by such Holder as of the date
of this Agreement and listed in Schedule A hereto and (ii) any additional 2022
Notes which such Holder acquires Beneficial Ownership of prior to the End Date.

 

(pp) “Subject 2025 Notes” means, with respect to each Holder party to this
Agreement, (i) the 2025 Notes Beneficially Owned by such Holder as of the date
of this Agreement and listed in Schedule A hereto and (ii) any additional 2025
Notes which such Holder acquires Beneficial Ownership of prior to the End Date.

 

(qq) “Subject Notes” means the Subject 2022 Notes and the Subject 2025 Notes.

 

(rr) “Termination Date” has the meaning set forth in Section 8(a) hereto.

 

(ss) “Transactions” has the meaning set forth in the introductory paragraphs
herein.

 

(tt) “Transfer” means, in the case of a Holder, to, directly or indirectly, (i)
sell, assign or transfer, (ii) pledge, encumber, create any participation or
grant any proxy or option, in each case, such as would prevent, preclude, hinder
or delay the ability of such Holder from fulfilling its obligations under this
Agreement or (iii) enter into any agreement, commitment or other arrangement to
do any of the foregoing.

 

(uu) “Trustee” has the meaning set forth in the introductory paragraphs herein.

 

(vv) “Valid Withdrawal Condition” means any amendment, modification, supplement
or waiver to or other alteration is made to any of the terms and conditions of
the Exchange Offer, the New First Lien Notes or the Consent Solicitation (in
each case, except for Permitted Modifications (as defined below)).

 

2. The Exchange Offer, Consent Solicitation and Tender and Consent Agreement.

 

(a) The Issuers shall, no later than 11:59 p.m., New York City time, on the 5th
Business Day after the Effective Date (the “Required Launch Date”), announce the
Issuers’ pursuit of the Exchange Offer and Consent Solicitation and concurrently
launch the Transactions on the terms set forth herein. The announcement of the
Exchange Offer and Consent Solicitation shall be posted to holders of 2022 Notes
and 2025 Notes, respectively, on The Depositary Trust Company’s Automated Tender
Offer Program.

 

(b) Subject to the terms and conditions set forth herein and in the Offering
Memorandum and Consent Solicitation Statement, and provided that this Agreement
has not been terminated pursuant to Section 8, each Holder agrees that it will
(i) accept the Exchange Offer and cause its Subject 2022 Notes to be validly
tendered and deposited in accordance with the terms and conditions of the
Exchange Offer, and (ii) deliver Consents in respect of its Subject 2025 Notes
in the Consent Solicitation.

 

(c) Each Holder shall be deemed to have automatically withdrawn its acceptance
of the Exchange Offer and revoked its tender of its Subject 2022 Notes and
revoked its consents in respect of its Subject 2025 Notes, as applicable,
without any further action by such Holder if this Agreement is terminated
pursuant to Section 8.

 

4

 

 

(d) If a Valid Withdrawal Condition has occurred at any time, each Holder may,
at its sole and absolute discretion by providing written notice to the
Partnership, withdraw its tender of its Subject 2022 Notes or revoke its Consent
with respect to its Subject 2025 Notes and then (i) elect to participate in the
Exchange Offer and/or Consent Solicitation, as applicable, on such modified,
amended or altered terms, (ii) elect not to participate in the Exchange Offer
and/or Consent Solicitation, as applicable, or (iii) elect to participate in the
Exchange Offer by tendering or delivering Consents in respect of a lesser or
greater aggregate principal amount of Subject 2022 Notes and/or Subject 2025
Notes, as applicable, in each case, pursuant to the terms of this Agreement and
the Offering Memorandum and/or Consent Solicitation Statement, as applicable.

 

3. Conditions.

 

The Consummation of the Transactions is subject to the satisfaction of the
conditions precedent set forth herein and in the Offering Memorandum and Consent
Solicitation Statement (collectively, the “Consummation Conditions”), including,
among other things:

 

(1)by 11:59 p.m., New York City time, on July 31, 2020, the Partnership shall
have received an amendment to each of (i) the Collateral Trust Agreement and
(ii) the Security Agreement (as defined in the Collateral Trust Agreement), in
each case, approved by at least the Required Parity Lien Debtholders (as defined
in the Collateral Trust Agreement), which amendments shall, subject to customary
closing conditions for such amendments (including the execution of the New First
Lien Notes Indenture and issuance of the New First Lien Notes) cause references
in the Collateral Trust Agreement and Security Agreement to the Prior Senior
Secured Indenture to refer instead to the New First Lien Notes Indenture, and
the Issuers shall take or cause to be taken all such other actions necessary to
add the New First Lien Notes as “Parity Lien Debt” under the Collateral Trust
Agreement by such time;

 

(2)at the time of Consummation, no action, suit or proceeding by or before any
court of governmental agency, authority or body or any arbitrator involving the
Partnership Group or their respective properties is pending or, to the knowledge
of the Partnership, threatened that would reasonably be expected to have a
Material Adverse Effect; and

 

(3)no injunctive order or any other statute, law, rule, regulation, judgment,
order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Partnership Group or any of their respective properties shall prohibit or
otherwise restrict the Consummation.

 

4. Representations and Warranties of each Holder. Each Holder, severally and not
jointly, hereby represents and warrants to the Issuers, and acknowledges that
the Issuers are relying on such representations and warranties, as follows:

 

(a) Such Holder, if not a natural person, is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.

 

5

 

 

(b) As of the date hereof, such Holder (or a fund or account managed by such
Holder) Beneficially Owns (free and clear of any encumbrances or restrictions
that would prevent such Holder’s compliance with its obligations hereunder) the
Subject Notes set forth next to such Holder’s name under the column entitled
“Principal Amount of 2022 Notes” and “Principal Amount of 2025 Notes” on
Schedule A hereto.

 

(c) Such Holder has the legal capacity, power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly executed and delivered by such Holder, and upon its execution and delivery
by the Issuers, will constitute a legal, valid and binding obligation of such
Holder, enforceable against such Holder by the other parties hereto in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors rights generally, and the availability of
injunctive relief and other equitable remedies (collectively, the
“Enforceability Exceptions”).

 

(d) No filing with, and no permit, authorization, consent or approval of, any
Governmental Authority is necessary for the execution of this Agreement by such
Holder and the consummation by such Holder (or any applicable fund or account
managed by such Holder) of the Transactions.

 

(e) The execution, delivery and performance of this Agreement by such Holder,
and such Holder’s compliance with the provisions hereof, do not and will not
conflict with, require a consent, waiver or approval under, or result in a
breach of, default or violation under (with or without due notice, lapse of
time, or both), any of (A) the certificate of incorporation, certificate of
formation, bylaws, limited liability company agreement or other organizational
documents of such Holder, (B) any contract, agreement, commitment, judgment,
decree, order or other obligation (written or oral) to which such Holder is a
party or by which such Holder may be bound, or (C) any law, statute, order, rule
or regulation applicable to such Holder, except in the case of each of clauses
(B) and (C) above, as would not reasonably be expected to have a material
adverse effect on the ability of such Holder to perform its obligations under
this Agreement or the transactions contemplated hereby.

 

(f) Such Holder is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”).

 

(g) Such Holder will acquire the New First Lien Notes for its own account or for
the account of another for which it acts as discretionary investment manager,
advisor or sub-advisor, for investment and not with a view to the distribution
thereof of any interest therein in violation of the Securities Act or applicable
state securities laws.

 

(h) Such Holder acknowledges for the benefit of the Partnership Group (including
for the benefit of any person acting on behalf of any member of the Partnership
Group in connection with this Agreement and the transactions set forth herein,
including, without limitation, any applicable financial or other advisor to a
Partnership Group member) that it has the requisite knowledge and experience in
financial and business matters so that it is capable of evaluating the merits
and risks of the acquisition of the New First Lien Notes contemplated hereby and
has had such opportunity as it has deemed adequate to obtain such information as
is necessary to permit such Holder to evaluate the merits and risks of the
acquisition of the New First Lien Notes contemplated hereby.

 

(i) Such Holder acknowledges that none of the Issuers nor any other member of
the Partnership Group intends to register the New First Lien Notes, any offer or
sale thereof, or the Exchange Offer under the Securities Act or the Exchange Act
or any state securities laws.

 

6

 

 

(j) Such Holder acknowledges for the benefit of the Partnership Group (including
for the benefit of any person acting on behalf of any member of the Partnership
Group in connection with this Agreement and the transactions set forth herein,
including, without limitation, any applicable financial or other advisor to a
Partnership Group Member) that (i) such Holder has independently evaluated the
risks and merits regarding the transactions contemplated by this Agreement,
including with respect to the Exchange Offer and the New First Lien Notes, and
wishes to enter into this Agreement and consummate the transactions contemplated
hereby in accordance with its terms, (ii) no member of the Partnership Group or
any other person acting on behalf of any member of the Partnership Group,
including, without limitation, any financial advisor of any of the foregoing,
has made or is making any representation or warranty to such Holder or any other
person, whether express or implied, of any kind or character (including, without
limitation, as to accuracy or completeness of any information or as to the
creditworthiness of the Issuers or the New First Lien Notes or as to the
transactions contemplated by this Agreement), and (iii) such Holder is not
relying upon, and has not relied upon, any representation or warranty made by
any person regarding the transactions contemplated by this Agreement or
otherwise, except, in the case of clauses (ii) and (iii), for the
representations and warranties of the Issuers contained in this Agreement.

 

(k) Such Holder acknowledges for the benefit of the Partnership Group (including
for the benefit of any person acting on behalf of any member of the Partnership
Group in connection with this Agreement and the transactions set forth herein,
including, without limitation, any applicable financial or other advisor to a
Partnership Group member) that it has made its own independent assessment, to
its satisfaction, concerning any and all legal, regulatory, tax, credit,
business and financial considerations with respect to the Partnership Group, the
2022 Notes and the New First Lien Notes in connection with its acquisition of
the New First Lien Notes contemplated hereby.

 

5. Representations and Warranties of the Issuers. Each of the Issuers hereby
represents and warrants to each Holder, and acknowledges that each Holder is
relying on such representations and warranties, as follows:

 

(a) Such Issuer is duly organized, validly existing and in good standing under
the laws of the State of Delaware and each of its subsidiaries has been duly
incorporated or formed, as applicable, and is validly existing, in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable.

 

(b) Such Issuer has the legal capacity, power and authority to enter into and
perform all of its obligations under this Agreement. This Agreement has been
duly executed and delivered by the Issuers, and upon its execution and delivery
by Holders, will constitute a legal, valid and binding obligation of the
Issuers, enforceable against the Issuers in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.

 

(c) The execution, delivery and performance by the Issuers of this Agreement and
the consummation of the Transactions, including commencement of the Exchange
Offer by the Partnership Group and the Consummation, do not and will not
conflict with, require a consent, waiver or approval under, or result in a
breach of, default or violation under (with or without due notice, lapse of
time, or both), any of (A) the certificate of incorporation, certificate of
formation, bylaws, limited liability company agreement, or other organizational
documents of such member of the Partnership Group, (B) any contract, agreement,
commitment, judgment, decree, order or other obligation (written or oral) to
which such member of the Partnership Group is a party or by which such member’s
or any of its subsidiaries’ assets may be bound, or (C) any law, statute, order,
rule or regulation applicable to such member of the Partnership Group or any of
their respective assets, except in the case of each of clauses (B) and (C)
above, as otherwise disclosed in the Offering Memorandum or as would not
reasonably be expected to have a Material Adverse Effect.

 

7

 

 

(d) The execution, delivery and performance by the Issuers of this Agreement and
the consummation of the Transactions, including commencement of the Exchange
Offer by the Partnership Group and the Consummation, do not and will not require
any registration or filing with, the consent or approval of, notice to, or any
other action with respect to (with or without due notice, lapse of time, or
both), any Governmental Authority, other than (i) Current Reports on Form 8-K
filed or furnished by the Partnership with respect to the Exchange Offer and the
Consent Solicitation, (ii) such as have been made or obtained and are in full
force and effect, (iii) filings of Uniform Commercial Code financing statements
and other registrations or filings in connection with the perfection of security
interests granted pursuant to any collateral documents securing the New First
Lien Notes or otherwise relating to the Transactions, (iv) as described in the
Offering Memorandum and Consent Solicitation Statement and (v) such
registrations, filings, consents, approvals, notices or other actions that, if
not obtained or made, would not reasonably be expected to have a Material
Adverse Effect.

 

(e) The New First Lien Notes will (A) qualify for and be issued pursuant to and
in compliance with an applicable exemption from registration under the
Securities Act, and (B) be issued and granted in compliance with all applicable
securities laws and other applicable laws. The Exchange Offer, including the
Offering Memorandum, will comply in all material respects with all applicable
securities laws and other applicable laws, including all applicable rules of the
Commission.

 

(f) The New First Lien Notes have been duly authorized by the Issuers and each
other member of the Partnership Group party to the New First Lien Notes
Indenture and, when issued in accordance with the provisions of the New First
Lien Notes Indenture pursuant to the Exchange Offer against delivery of the 2022
Notes in accordance with the terms of this Agreement, the New First Lien Notes
Indenture will constitute valid and legally binding obligations of the Issuers
and each other member of the Partnership Group party thereto, enforceable in
accordance with their terms, except that such enforcement may be subject to the
Enforceability Exceptions.

 

(g) There is no action, lawsuit, arbitration, claim or proceeding pending or, to
the knowledge of the Partnership, threatened, against the Partnership Group that
would reasonably be expected to impede the consummation of the Transactions.

 

(h) The Partnership Group has filed or furnished, as applicable, all forms,
filings, registrations, submissions, statements, certifications, reports and
documents required to be filed or furnished by it with the Commission under the
U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
Securities Act (the SEC filings through the date hereof, including any
amendments thereto, the “Partnership Reports”). As of their respective dates
(or, if amended prior to the date hereof, as of the date of such amendment),
each of the Partnership Reports complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, and any
rules and regulations promulgated thereunder applicable to the Partnership
Reports. As of their respective dates (or, if amended prior to the date hereof,
as of the date of such amendment), the Partnership Reports did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances in which they were made, not misleading.

 

(i) The Offering Memorandum and any amendments or supplements thereto do not and
will not, as of the commencement, expiration and settlement of the Exchange
Offer, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except insofar as
such statement or omission was based on, and made in reliance upon, information
furnished by any Holder for use therein).

 

8

 

 

(j) The Partnership’s consolidated financial statements (including, in each
case, any notes thereto) contained in the Partnership Reports were prepared (i)
in accordance with generally accepted accounting principles in the United States
of America (“GAAP”) applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto or, in the case of
interim consolidated financial statements, where information and footnotes
contained in such financial statements are not required under the rules of the
SEC to be in compliance with GAAP) and (ii) in compliance, as of their
respective dates of filing with the SEC, in all material respects with
applicable accounting requirements with the published rules and regulations of
the SEC with respect thereto, and in each case such consolidated financial
statements fairly presented, in all material respects, the consolidated
financial position, results of operations, changes in unitholder’s equity and
cash flows of the Partnership and its subsidiaries as of the respective dates
thereof and for the respective periods covered thereby (subject, in the case of
unaudited statements, to normal year-end adjustments).

 

6. Covenants of each Holder. Each Holder, severally and not jointly, covenants
and agrees for the benefit of the Issuers that, prior to the Termination Date
(as defined below), such Holder will not (and will cause any funds or accounts
managed by such Holder, to not):

 

(a) transfer any of the Subject Notes held by it, in whole or in part, unless
such Transfer is to (i) another Participant or (ii) any other transferee,
provided that, in the case of a transfer to any other transferee other than
another Participant, as a condition precedent to such transfer, such transferee
agrees to execute and deliver to the Issuers, concurrently with such transfer, a
joinder to this Agreement in the form attached hereto as Exhibit C or a support
agreement substantially in the form of this Agreement (as determined by the
Issuers in their sole discretion) with respect to such transferred Subject
Notes, which support agreement the Issuers shall also execute and deliver to the
transferee; provided, however, Holders shall be solely responsible for any fees
and expenses, including, but not limited to, legal fees of the Issuers,
associated with such Transfer of Subject Notes;

 

(b) except as required for purposes of validly tendering 2022 Notes or
delivering the Consents with respect to 2025 Notes, grant any powers of attorney
or proxies or consents in respect of any of the Subject 2022 Notes or Subject
2025 Notes, deposit any of such Subject 2022 Notes or Subject 2025 Notes into a
voting trust, or enter into an agreement with respect to any of such Subject
2022 Notes or Subject 2025 Notes; or

 

(c) take any other action with respect to the Subject Notes (other than any
action permitted by this Agreement, including a Transfer pursuant to Section
6(a) above, terminating this Agreement pursuant to Section 8 and withdrawing its
acceptance of the Exchange Offer and revoking its tender of the Subject 2022
Notes or revoking its Consent with respect to its Subject 2025 Notes in
accordance with this Agreement) that would in any way restrict, limit or
interfere with the performance of such Holder’s obligations hereunder or the
Transactions.

 

7. Covenants of the Partnership. The Partnership covenants and agrees for the
benefit of each Holder that:

 

(a) it will (and will cause each of its applicable subsidiaries to):

 

(1)on or prior to the Required Launch Date, take, or cause to be taken, all
actions reasonably necessary to commence the Transactions including, without
limitation, delivering, or causing to be delivered, the Offering Memorandum and
Consent Solicitation Statement to The Depository Trust Company;

 

9

 

 

(2)prior to the Termination Date, use reasonable best efforts to cause or
facilitate satisfaction of all conditions precedent to the Consummation and,
upon satisfaction thereof, to cause the Consummation to occur;

 

(3)not disclose the name of any Holder in any press release or document filed
with the Commission without the prior written consent of such Holder; provided
that Holders hereby consent to the Partnership filing a copy of the form of this
Agreement, without including the identity of Holders, as an exhibit to, and
summarizing the terms of this Agreement in a current report on Form 8-K filed
with the Commission in connection with the Exchange Offer, to the extent
required by the rules of the Commission; provided, however, that if any such
disclosure is required, only such information regarding this Agreement or the
Holders as required by applicable law and the rules of the Commission shall be
filed with the Commission and in no event shall the details regarding the
Holders’ holdings or amount of Subject Notes be disclosed or filed.

 

(b) it will ensure that each other Participant Agreement or any other support
agreement with respect to the Transactions shall provide that no party to such
Participant Agreement or such other support agreement, as applicable, may refer
to a Holder or any of its affiliates in any press release or similar public
announcement or communication without such Holder’s prior written consent.

 

(c) it will ensure that no modifications are made to the terms of the Exchange
Offer (including the terms of the New First Lien Notes) or the Consent
Solicitation except, in each case, modifications that (i) are procedural,
technical or conforming in nature or relate to the timeline of the Exchange
Offer or Consent Solicitation (for the avoidance of doubt, with respect to the
timeline, not including any extension the End Date) or (ii) to which the
Required Holders as provided in Section 9 hereof have consented to in writing;
provided, however, that such prior written approvals shall not be required with
respect to any amendment or supplement of the Offering Memorandum or Consent
Solicitation Statement relating solely to the Partnership’s business, financial
information or the markets it serves made pursuant to Section 7(d) so long as
the Required Holders under this Agreement shall have been given two Business
Days to review and approve the proposed amendment or supplement (and such
modifications not prohibited by this Section 7(c), the “Permitted
Modifications”).

 

(d) if at any time prior to the completion of the Transactions (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum or Consent Solicitation Statement as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when the Offering Memorandum or Consent Solicitation
Statement is delivered, not misleading, including any necessary updates to
business or financial information presented in the Offering Memorandum or
Consent Solicitation Statement or (ii) it is necessary to amend or supplement
the Offering Memorandum or Consent Solicitation Statement to comply with
applicable law, as promptly as reasonably practicable upon learning thereof, it
will notify the Holders thereof and forthwith prepare and, subject to clause (i)
of this Section 7(d), furnish to the Holders such amendments or supplements to
the Offering Memorandum or Consent Solicitation Statement as may be necessary so
that the statements in the Offering Memorandum or Consent Solicitation Statement
as so amended or supplemented will not, in the light of the circumstances
existing when the Offering Memorandum or Consent Solicitation Statement is
delivered, be misleading or so that the Offering Memorandum or Consent
Solicitation Statement will comply with applicable law.

 

(e) it will, on or prior to the Consummation of the Exchange Offer enter into
the New First Lien Notes Indenture substantially and in all material respects in
accordance with the “Description of Notes” included in the Offering Memorandum.

 

10

 

 

8. Termination of Agreement.

 

(a) This Agreement shall be terminated automatically at any time prior to the
Consummation as follows (the date on which this Agreement is terminated pursuant
to this Section 8(a), the “Termination Date”):

 

(1) if the Issuers withdraw or terminate the Exchange Offer or Consent
Solicitation;

 

(2) in the event of

 

(A)the entry of an order, judgment or decree adjudicating the Partnership or any
of its subsidiaries bankrupt or insolvent,

 

(B)the entry of any order for relief with respect to the Partnership or any of
its subsidiaries under Title 11 of the United States Code,

 

(C)the filing or commencement of any proceeding relating to the Partnership or
any of its subsidiaries under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction,

 

(D)the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or similar official of the Partnership or any of
its subsidiaries or of any substantial part of their property,

 

(E)the making by the Partnership or any of its subsidiaries of an assignment for
the benefit of creditors or the admission by the Partnership or any of its
subsidiaries in writing of its inability to pay its debts generally as they
become due, or

 

(F)the taking of any action by the Partnership or any of its subsidiaries in
furtherance of any action described in the foregoing clauses (A)-(E); or

 

(b) This Agreement may be terminated at any time prior to the Consummation as
follows:

 

(1)by any Holder, solely as to itself, if the Partnership has not announced its
pursuit of the Transactions and launched the Transactions, on the terms set
forth in the Offering Memorandum and Consent Solicitation Statement, by 11:59
p.m., New York City time on the Required Launch Date;

 

(2)by either any Holder, solely as to itself, on the one hand, or the Issuers,
on the other, if the Consummation has not occurred at or prior to 11:59 p.m. on
the second Business Day immediately after the End Date;

 

(3)by either any Holder, solely as to itself, on the one hand, or the Issuers,
on the other, in the event of the entry of an order, judgment or decree delaying
beyond the End Date, or prohibiting, the Consummation, in each case, on the
terms set forth in the Offering Memorandum or Consent Solicitation;

 

11

 

 

(4)by any Holder, solely as to itself in the event of a Valid Withdrawal
Condition;

 

(5)by the Issuers and the Holders upon the mutual written agreement by the
Issuers and the Required Holders to terminate this Agreement;

 

(6)by any Holder, solely as to itself, in the event of a Transfer of all of its
Subject 2022 Notes or Subject 2025 Notes in compliance with Section 6(a) above;
or

 

(7)by any Holder, solely as to itself, if the Issuers have breached this
Agreement or any other agreement entered into in connection with the
Transactions.

 

(c) In the event of any termination of this Agreement as provided in Section
8(a), this Agreement shall immediately become void and of no further force or
effect (and, for the avoidance of doubt, each Holder shall be able to withdraw
its Subject 2022 Notes from the Exchange Offer and revoke Consents with respect
to its Subject 2025 Notes from the Consent Solicitation as provided in Section
2(c)) and there shall be no liability pursuant to this Agreement on the part of
any party hereto, such party’s successors and assigns, and each of their
respective members, partners, managers, managing members, officers, directors,
employees, advisors, principals, attorneys, professionals, accountants,
investment bankers, consultants, agents and other representatives or their
respective affiliated entities following such termination; provided, however,
that Sections 8 through 25 shall survive the termination of this Agreement under
Section 8(a) or Section 8(b) in accordance with their terms.

 

9. Amendments and Waivers, Etc.

 

(a) Any provision of this Agreement, including the Exhibits attached hereto
(which include the terms of the Exchange Offer and Consent Solicitation embodied
in this Agreement, the Offering Memorandum and the Consent Solicitation
Statement), may be amended or waived if, and only if, such amendment or waiver
is in writing and is signed, in the case of an amendment, by the Required
Holders unless otherwise set forth in Section 9(b), or, in the case of a waiver,
by the party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. To the maximum extent permitted by law, (i) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it was given and (ii) no notice to or demand on one party shall be deemed to be
a waiver of any obligation of such party or the right of the party giving such
notice or demand to take further action without notice or demand.

 

(b) Notwithstanding Section 9(a), none of the following amendments,
modifications or waivers shall be enforceable against any Holders party to this
Agreement without the prior written consent of such Holder, and any such
non-consenting Holder shall have the right to terminate this Agreement with
respect to itself upon the effectiveness of such amendments, modifications or
waivers:

 

(i) extend the End Date to a period beyond August 20, 2020;

 

(ii) change the stated maturity of the principal of, the payment date of any
installment of principal or interest on, the interest rate or cash or payment in
kind payment amount of the New First Lien Notes;

 

(iii) reduce the principal amount of, or any interest on, the New First Lien
Notes;

 

12

 

 

(iv) change the place or currency of payment of principal of, or any interest
on, the New First Lien Notes;

 

(v) modify the ranking of the New First Lien Notes in security or in right of
payment;

 

(vi) change the Exchange Consideration;

 

(vii) reduce the consent fee payable upon the delivery of Consents in the
Consent Solicitation;

 

(viii) reduce the percentage in aggregate principal amount of 2022 Notes or 2025
Notes whose lenders must consent to a modification to or amendment of any
provision of the Exchange Offer documentation or Consent Solicitation
documentation, respectively; and

 

(ix)

 

(x) amend or modify this Agreement in any way that would result in the
modification of this Section 9.

 

10. No Admissions and Reservation of Rights. Nothing herein shall be deemed an
admission of any kind. The parties hereto acknowledge and agree that this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, other than a proceeding to enforce the terms of this
Agreement. Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict any
rights, remedies and interests of the parties. Without limiting the foregoing
sentence in any way, if the Transactions are not consummated, or if this
Agreement is terminated for any reason, each of the parties fully reserves any
and all of its rights, remedies, and interests.

 

11. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and be (a) transmitted by hand delivery, (b)
mailed by first class, registered or certified mail postage prepaid, (c)
transmitted by overnight courier, or (d) transmitted by facsimile, or by .pdf or
other electronic means, and in each case to the address set forth below:

 

if to the Issuers:

 

Calumet Specialty Products Partners, L.P.
2780 Waterfront Pkwy E. Drive, Suite 200
Indianapolis, Indiana 46214
Attn: Greg Morical
Email: greg.morical@calumetspecialty.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, Texas 77007
Attn: Matthew R. Pacey, P.C.
Email: matt.pacey@kirkland.com

 

if to Holders:

 

At the address set forth on Schedule A hereto opposite such Holder’s name under
the column entitled “Notice Address.”

 

13

 

 

12. Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of the other parties hereto and any assignment or
attempted assignment in violation of this Section 11 shall be null and void ab
initio. Subject to the foregoing, all of the terms and provisions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.

 

13. Entire Agreement. This Agreement and the Exhibits, documents, instruments
and other agreements specifically referred to herein or delivered pursuant
hereto set forth the entire understanding of the parties hereto with respect to
the subject matter hereof. Any and all previous agreements and understandings
between or among the parties hereto regarding the subject matter hereof, whether
written or oral, are superseded by this Agreement.

 

14. Severability; Enforcement. Any provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. Notwithstanding the foregoing, if such provision could
be more narrowly drawn so as not to be invalid or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

15. Specific Performance; Injunctive Relief. Each of the signatories hereto
acknowledges that the covenants and agreements contained in this Agreement are
an integral part of the Exchange Offer, and that monetary damages would be an
inadequate remedy for any breach by such signatory of the provisions of this
Agreement. Accordingly, each Holder agrees that the Issuers, and the Issuers
agree that each Holder, shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to the Issuers at law or in equity to enforce this Agreement.

 

16. Further Assurances. Subject to the terms and conditions of this Agreement,
each party hereto shall use commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary to
fulfill such party’s obligations under this Agreement.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile or .pdf shall be as effective as delivery of a manually executed
counterpart.

 

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware without
reference to conflicts of laws rules or principles that would require the
application of the law of any other jurisdiction.

 

19. Jurisdiction. By its delivery of this Agreement, each of the signatories to
this Agreement irrevocably and unconditionally agrees, in connection with any
legal action, suit or proceeding with respect to any matter under or arising out
of or in connection with this Agreement or for recognition or enforcement of any
judgment rendered in any such action, suit or proceeding, it shall submit to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware and
appellate courts from any thereof and agrees to venue in such courts. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

14

 

 

20. Consent to Service of Process. Each of the signatories to this Agreement
irrevocably consents to service of process by mail at the address set forth in
Section 10 above. Each of the signatories to this Agreement agrees that its
submission to jurisdiction and consent to service of process by mail is made for
the express benefit of each of the other signatories to this Agreement.

 

21. No Third-Party Beneficiaries; Affiliated Parties. Except as set forth in
Section 21, this Agreement shall be solely for the benefit of the signatories to
this Agreement, and no other Person or entity shall be a third-party beneficiary
hereof.

 

22. Fiduciary Duties. Notwithstanding anything to the contrary contained herein,
nothing in this Agreement shall create any additional fiduciary duties or
obligations on the part of any member of the Partnership Group, any Holder, or
any of their respective members, partners, managers, managing members, officers,
directors, employees, advisors, principals, attorneys, professionals,
accountants, investment bankers, consultants, agents and other representatives
or their respective affiliated entities, in each case, in such Person’s capacity
as a member, partner, manager, managing member, officer, director, employee,
advisor, principal, attorney, professional, accountant, investment banker,
consultant, agent or other representative of such member of the Partnership
Group, such Holder or any of their affiliated entities, respectively, that such
Persons did not have prior to the execution of this Agreement. No Holder has nor
shall it have any fiduciary duties or obligations to any other holder of 2022
Notes, any member of the Partnership Group, or any of their respective
creditors, equity holders, or other stakeholders.

 

23. Interpretive Provisions; Construction. Time is of the essence in the
performance of the obligations of each of the parties hereto contained herein.
The words “hereof,” “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
All Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. The parties hereto confirm that they and their respective counsel have
reviewed, negotiated and adopted this Agreement as the joint agreement and
understanding of the parties hereto, and the language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

24. Several Obligations. Each Holder’s obligations under this Agreement shall be
several and not joint. This Agreement shall be interpreted as if each Holder had
entered into a separate agreement with the Issuers. No Holder shall be liable
for the obligations or liabilities of any other Holder that is party to this
Agreement.

 

15

 

 

25. Indemnification. Whether or not the Transactions are consummated or this
Agreement is terminated, the Issuers (in such capacity, the “Indemnifying
Party”) will indemnify and hold harmless each of the Holders and its investment
adviser, their respective affiliates and their respective officers, directors,
employees, agents and controlling persons (each an “Indemnified Person”) from
and against any and all losses, claims, damages, liabilities and reasonable
expenses, joint or several, to which any such Indemnified Person may become
subject arising out of or in connection with any claim, challenge, litigation,
investigation or proceeding with respect to this Agreement, the Transactions, or
the transactions contemplated hereby and thereby, and to reimburse such
Indemnified Persons for any reasonable legal or other reasonable out-of-pocket
expenses as they are incurred in connection with investigating, responding to or
defending any of the foregoing, provided that the foregoing indemnification will
not, as to any Indemnified Person, apply to losses, claims, damages, liabilities
or expenses to the extent (i) that they are finally judicially determined to
have resulted from bad faith, gross negligence or willful misconduct on the part
of such Indemnified Person or (ii) they have resulted from a material breach of
the obligations of such Indemnified Person under this Agreement, the
Transactions or the transactions contemplated hereby or thereby. The
Indemnifying Party also agrees that no Indemnified Person shall have any
liability based on their negligence or otherwise to the Indemnifying Party, any
person asserting claims on behalf of or in right of any of the Indemnifying
Party, or any other person in connection with or as a result of this Agreement,
the Transactions, or the transactions contemplated hereby and thereby, except as
to any Indemnified Person to the extent (i) that any losses, claims, damages,
liability or expenses incurred by the Issuers are finally judicially determined
to have resulted from bad faith, gross negligence or willful misconduct of such
Indemnified Person in performing the services that are the subject of this
Agreement or (ii) they have resulted from a material breach of the obligations
of such Indemnified Person under this Agreement, the Transactions, or the
transactions contemplated hereby or thereby; provided, however, that in no event
shall an Indemnified Person or such other parties have any liability for any
indirect, consequential or punitive damages in connection with or as a result of
any of their activities related to the foregoing. The indemnity, reimbursement
and contribution obligations of the Indemnifying Party under this Section 25
shall be in addition to any liability that the Indemnifying Party may otherwise
have to an Indemnified Person and shall be binding upon and inure to the benefit
of any successors, assigns, heirs and personal representatives of the
Indemnifying Party and any Indemnified Person.

 

[Remainder of this page intentionally left blank]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.         By: Calumet GP, LLC, its
general partner         By: /s/ H. Keith Jennings   Name: H. Keith Jennings  
Title: Executive Vice President and
Chief Financial Officer         CALUMET FINANCE CORP.         By: /s/ H. Keith
Jennings   Name: H. Keith Jennings   Title: Executive Vice President and
Chief Financial Officer

 

 

 

 

Exhibit A

 

Offering Memorandum

 

Omitted pursuant to Item 601(a)(5) of Regulation S-K.

 

 

 

 

Exhibit B

 

Consent Solicitation Statement

 

Omitted pursuant to Item 601(a)(5) of Regulation S-K.

 

 

 

 

Exhibit C

 

Form of Joinder

 

[•], 2020

Reference is made to that Support Agreement, dated as of 6, 2020 (as it may be
amended in accordance with its terms, the “Support Agreement”), Calumet
Specialty Products Partners, L.P., a Delaware limited partnership (the
“Partnership”), Calumet Finance Corp., a Delaware corporation (“Finance Corp.”
and, together with the Partnership, the “Issuers”), and each Holder (as defined
therein), regarding (i) an offer to exchange (the “Exchange Offer”) up to $200
million aggregate principal amount of the Issuers’ outstanding 7.625% Senior
Notes due 2022 (the “2022 Notes”) issued under the Indenture, dated as of
November 26, 2013 (as amended or supplemented from time to time, the “2022 Notes
Indenture”), by and among the Issuers, the subsidiary guarantors identified
therein and Wilmington Trust, National Association (the “Trustee”), for $200
million aggregate principal amount of new first lien exchange notes due July
2024 (the “New First Lien Notes”), and (ii) a solicitation of consents (the
“Consents”) from holders of the Issuers’ outstanding 11.00% Senior Notes due
2025 issued under the Indenture, dated as of October 11, 2019 (as amended or
supplemented from time to time, the “2025 Notes Indenture”), by and among the
Issuers, the subsidiary guarantors identified therein and the Trustee, to
certain proposed amendments to the 2025 Notes Indenture (the “Consent
Solicitation” and, together with the Exchange Offer and the other transactions
contemplated hereby, the “Transactions”), in each case, on the terms and subject
to the conditions more fully set forth in the Offering Memorandum. Capitalized
terms used and not defined herein shall have the meanings ascribed thereto in
the Support Agreement.

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Support Agreement, agrees to be bound by the terms and
conditions of the Support Agreement and shall be deemed a “Holder” under the
terms of the Support Agreement, subject to the obligations of a Holder
thereunder, including without limitation the undertaking to tender all of its
Subject 2022 Notes in the Exchange Offer and to deliver Consents with respect to
all of its Subject 2025 Notes in the Consent Solicitation.

[Signature Page Follows]



 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder as of the date
first set forth above.

[HOLDER]

Name of Institution:___________________________

By: ______________________________________
Name:
Title:

Address:___________________________________

2022 Notes: $_______________________________

2025 Notes: $_______________________________



 

 

 

Schedule A

 

Holder Information

 

Omitted pursuant to Item 601(a)(5) of Regulation S-K.

 

 

 

 

